DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 7/15/2022. Claims 1–21 have been amended and claims 22–48 are newly introduced.  Amendments to claims have been fully considered.
Applicant’s amendments to claim 15 are sufficient to overcome the rejection of claims 15–21 under 35 U.S.C. 101 for being software per se.  The rejection is hereby withdrawn.
Applicant’s amendments to independent claims 1, 8, and 15 are sufficient to overcome the previously identified reference and combination of references serving as the basis for the rejection under 35 U.S.C. 102 and 103, respectively.  A new search was conducted and no new prior art rejection was able to be made.  Therefore, the rejections under 35 U.S.C. 102 and 103 are hereby withdrawn. 

Allowed Claims
Claims 1–48 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Brannon (U.S. Pat. App. Pub. 2020/0167501 A1, cited in IDS filed 4/13/2022) teaches identifying personal information analyzed to determine associations between discovered pieces of personal data. 
This communication warrants no examiner's reason for allowance, as applicant's previous reply and previous Notices of Allowance make evident the reason for the current allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 7/15/2022 (discussing the distinction between the current amendments and the most recent art serving as the basis for the rejection under 35 U.S.C. 102) combined with the previous reasons for allowance in the previous Notices of Allowance point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494